


Exhibit 10.27

 

November 14, 2002

 

 

Mr. John W. Bachmann

Managing Director

Edward Jones

12555 Manchester Road

St. Louis, MO 63131-3279

 

Dear Mr. Bachmann:

 

This will confirm the following agreement relating to the deferral of your
director’s fees in 2003.

 

1.                                       All director’s fees and retainers
(“Fees”)  payable to you in connection with your service on the boards of
directors (including committees of such boards) of AMR Corporation and American
Airlines, Inc. for the period January 1, 2003 through December 31, 2003, will be
deferred and paid to you in accordance with this letter agreement.

 

2.                                       Fees will be converted to Stock
Equivalent Units in accordance with the Directors’ Stock Equivalent Purchase
Plan, a copy of which is attached hereto as Exhibit A (the “Plan”).

 

3.                                       Within 30 days of the date when you
cease to be a Director of AMR Corporation, the Stock Equivalent Units accrued
pursuant to the Plan will be converted to cash and paid to you by multiplying
the number of such Stock Equivalent Units by the arithmetic mean of the high and
the low of AMR stock (“fair market value”) during the month when you ceased to
be a Director of AMR Corporation.

 

4.                                       AMR’s obligation to make the payment
pursuant to paragraph 3 hereof will not be released or modified by reason of
your death.  In such event, the number of Stock Equivalent Units as of your date
of death will be multiplied by the fair market value of AMR stock during the
calendar month immediately preceding your death, and the amount paid to
Katharine Bachmann.

 

--------------------------------------------------------------------------------


 

If the foregoing is satisfactory to you, please indicate by signing one of the
originals (two are enclosed) and returning it to me.

 

 

Very truly yours,

 

 

 

 

 

Charles D. MarLett

 

Corporate Secretary

 

 

 

 

Accepted and agreed:

 

 

 

 

 

/s/ John W. Bachmann

 

 

John W. Bachmann

 

 

 

 

 

11/16/02

 

 

Date

 

 

 

 

2

--------------------------------------------------------------------------------
